     Case: 1:20-cv-01166 Document #: 1-1 Filed: 02/18/20 Page 1 of 1 PageID #:6




COUNTY OF COOK              )
              SS            )
STATE OF ILLINOIS           )

                IN THE CIRCUIT COURT OF COUNTY, ILLINOIS

                     COUNTY DEPARTMENT, LAW DIVISION

KIRBY SMITH,                              )
                                          )
              Plaintiffs,                 )
                                          )                    Court No. 20 cv 1166
YELP, INC.,                               )
              Defendant,                  )

                            NOTICE OF COMPLAINT

Please take notice that on February 18, 2020, a Motion to file Plaintiff’s First Complaint
was filed with the Law Division of the Circuit Court of Cook County, at the Richard J.
Daley Center, Chicago, Illinois. A copy of the filed compliant has been attached to this
email for defendants YELP, 1NC. A copy of which is hereby served upon you.

This notice is served in accordance with 735 ILCS 5/1-109 and a copy of this notice was
delivered to the Defendants’ Counsel.

Respectfully Submitted,



Attorney Cierra N. Norris #61617
The Law Office of Attorney C.N. Norris
55 E. Monroe Ste 3800
Chicago, Illinois 60603
Cierra@CNNorisslaw.com
